DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
2.	Applicant’s arguments with respect to claim(s) 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

5.	Claims 1-7 and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. “Unequal Weight Planar Prediction and Constrained PDPC” cited in IDS, hereinafter “Wang” in view of Zhao et al. (US 2011/0249741) hereinafter “Zhao” in further view of Leannec et al. “Cross-check of JVET-F0054: Non-EE1: Alternative setting for PDPC mode,” JVET-F0078, hereinafter “Leannec”.
As per claim 1, Wang discloses an intra prediction method performed by a decoding apparatus, the method comprising: deriving an intra prediction mode for a current block (Introduction in page 1 specifies HEVC with its 67 intra modes); determining whether a Position Dependent intra Prediction combination (PDPC) is performed on the current block (page 3, section 3, a flag is signaled at CU level to indicate whether PDPC mode is used or not); deriving weights for a target sample of the current block based on the UWP being performed on the current block (section 2.2 and 2.3); deriving reference samples of the target sample according to the intra prediction mode (section 2; fig. 1); and deriving a prediction sample of the target sample by weighted summing the reference samples of the target sample based on the weights (section 2.2 and 2.3), 
However, Wang does not explicitly disclose determining whether an Un-equal Weight intra Prediction (UWP) is performed on the current block;
In the same field of endeavor, Zhao discloses determining whether an Un-equal Weight intra Prediction (UWP) is performed on the current block (paragraph 0142, The flag "MB_has_weighted_intra_block_ flag" may specify whether any block in the Macroblock uses the weighted intra prediction mode. If "MB_has_weighted_intra_block_ flag" is equal to 0, then no block in the Macroblock uses weighted intra prediction mode. If the flag "MB_has_weighted_intra_block_ flag" is equal to 1, then the Macroblock contains at least one block that uses weighted intra prediction mode; wherein the weights used in the weighted intra prediction mode can be un-equal weights as shown in table 2 of paragraph 0134);
However, Wang or Zhao do not explicitly disclose determining whether a Position Dependent intra Prediction combination (PDPC) is performed on the current block based on a result of the determination on whether the UWP is performed; wherein the PDPC is not performed based on the UWP being performed on the current block.
In the same field of endeavor, Leannec discloses determining whether a Position Dependent intra Prediction combination (PDPC) is performed on the current block based on a result of the determination on whether the UWP is performed; wherein the PDPC is not performed based on the UWP being performed on the current block (page 1, PDPC is not applied to CUs that employ planar intra prediction. UW planar is on. PDPC always applies onto planar predicted blocks, and UW planar mode is off).
One of ordinary skill in the art, before the effective filing date of the claimed invention, would have been motivated to combine the elements taught by Wang, with those of Zhao and Leannec, because all references are drawn to the same field of endeavor, because indeed all references describe un-equal weight intra prediction, and because such a combination represents a mere combination of prior art elements, according to known methods, to yield a predictable result.  This rationale applies to all combinations of Jeon and Yu used in this Office Action unless otherwise noted.
As per claim 2, Zhao discloses wherein, when the intra prediction mode of the current block is an angular intra prediction mode, the reference samples of the target sample include a first reference sample located in a prediction direction of the intra prediction mode with reference to the target sample and a second reference sample located in the opposite direction of the prediction direction of the intra prediction mode with reference to the target sample (paragraph 0134, a pixel value in a block in a set of blocks reconstructed subsequent to the first set of blocks reconstructed may be predicted by weighted interpolation of the values predicted by two modes that are of 180 degrees different in prediction direction. In some embodiments, a pixel value may be predicted according to: p(y,x)=w.sub.p1(y,x)*p1(y,x)+(1-w.sub.p1(y,x))p2(y,x), where p(y,x) may denote the predicted pixel value at location (y,x), p1 and p2 may denote two prediction modes with opposite prediction directions and w.sub.p1(y,x) may denote a weight associated with prediction mode p1 at location (y,x). In some embodiments of the present invention, the weights may be approximately proportional to the distance to the prediction neighbors).   
As per claim 3, Zhao discloses wherein the weights include a first weight for the first reference sample and a second weight for the second reference sample; Application No. : 16/625,5350456US; 17ASL876PCO1US01Filed: December 20, 2019Page: 3 of 7the first weight and the second weight are derived based on a temporary weight of the target sample; and the temporary weight of the target sample is derived based on a position of the target sample within the current block (paragraph 0134). 
As per claim 4, Zhao discloses wherein the temporary weight of the target sample is derived by a following equation:
 
    PNG
    media_image1.png
    24
    339
    media_image1.png
    Greyscale
where weight[x][y] represents the temporary weight; and x and y represent x and y components of the target sample when x and y components of a top-left sample of the current block are 0 and 0 (section 2.3, equations 11 and 12, wherein 1<<10 implies a bit shift operation corresponding to                         
                            
                                
                                    2
                                
                                
                                    10
                                
                            
                            =
                            1024
                        
                    ).  
As per claims 5 and 6, arguments analogous to those applied for claim 4 are applicable for claims 5 and 6. 
As per claim 7, Wang, Zhao and Leannec disclose the method claim 1, wherein the determining whether the UWP is performed on the current block includes: 
when the intra prediction mode is an intra prediction mode for the UWP, determining that the UWP is performed on the current block (Zhao; paragraphs 0141, if( MbPartPredMode( mb_type, 0 ) = = Intra_4x4) { MB_has_weighted_intra_block_flag; paragraph 0142, The flag "MB_has_weighted_intra_block_ flag" may specify whether any block in the Macroblock uses the weighted intra prediction mode. If "MB_has_weighted_intra_block_ flag" is equal to 0, then no block in the Macroblock uses weighted intra prediction mode. If the flag "MB_has_weighted_intra_block_ flag" is equal to 1, then the Macroblock contains at least one block that uses weighted intra prediction mode; wherein the weights used in the weighted intra prediction mode can be un-equal weights as shown in table 2 of paragraph 0134); 
when the intra prediction mode is not the intra prediction mode for the UWP, determining that the UWP is not performed on the current block (Zhao; paragraphs 0141, if( MbPartPredMode( mb_type, 0 ) = = Intra_4x4) {MB_has_weighted_intra_block_flag; paragraph 0142, If "MB_has_weighted_intra_block_ flag" is equal to 0, then no block in the Macroblock uses weighted intra prediction mode; wherein the weights used in the weighted intra prediction mode can be un-equal weights as shown in table 2 of paragraph 0134), and obtaining, through a bitstream, a PDPC flag that indicates whether the PDPC of the current block is performed (Wang; page 3, section 3, a flag is signaled at CU level to indicate whether PDPC mode is used or not); and 
when a value of the PDPC flag is 1, deriving the prediction sample of the target sample within the current block by performing the PDPC based on the intra prediction mode (Wang; page 3, section 3, a flag is signaled at CU level to indicate whether PDPC mode is used or not…When the flag is enabled, the first level predictor is combined with the second level one to create the final predictor). 
As per claims 16 and 17, arguments analogous to those applied for claim 1 are applicable for claims 16 and 17; in addition, Zhao discloses a decoder-readable storage medium storing a video data comprising a decoder executable program (paragraph 0151).

6.	Claim 8 rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. “Unequal Weight Planar Prediction and Constrained PDPC” in view of Zhao et al. (US 2011/0249741) in further view of Leannec et al. “Cross-check of JVET-F0054: Non-EE1: Alternative setting for PDPC mode,” JVET-F0078, in further view of Said et al. (US 2017/0094285) hereinafter “Said”.
As per claim 8, Wang, Zhao and Leannec discloses the method claim 7; however, Wang, Zhao or Leannec do not explicitly disclose wherein the deriving the prediction sample of the target sample within the current block by performing the PDPC based on the intra prediction mode includes: deriving filtered reference samples by performing filtering based on a filter for the PDPC; deriving a temporary prediction sample of the target sample based on the intra prediction mode of the current block and the filtered reference samples; and deriving the prediction sample of the target sample by a weighted sum of at least one reference sample derived according to the intra prediction mode and the temporary prediction sample.
In the same field of endeavor, Said discloses wherein the deriving the prediction sample of the target sample within the current block by performing the PDPC based on the intra prediction mode includes: deriving filtered reference samples by performing filtering based on a filter for the PDPC (fig. 2; paragraph 0031); deriving a temporary prediction sample of the target sample based on the intra prediction mode of the current block and the filtered reference samples (paragraph 0071); and deriving the prediction sample of the target sample by a weighted sum of at least one reference sample derived according to the intra prediction mode and the temporary prediction sample (paragraphs 0037-0038).
One of ordinary skill in the art, before the effective filing date of the claimed invention, would have been motivated to combine the elements taught by Wang, Zhao and Leannec with those of Said, because all references are drawn to the same field of endeavor, because indeed all references describe weighted intra prediction, and because such a combination represents a mere combination of prior art elements, according to known methods, to yield a predictable result.  
 
7.	Claims 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. “Unequal Weight Planar Prediction and Constrained PDPC” in view of Zhao et al. (US 2011/0249741) in further view of Leannec et al. “Cross-check of JVET-F0054: Non-EE1: Alternative setting for PDPC mode,” JVET-F0078, in further view of Seregin et al. (US 2018/0367814) hereinafter “Seregin”.
As per claim 9, Wang, Zhao and Leannec disclose the method of claim 1, wherein the determining whether the UWP is performed on the current block includes: wherein when a value of the PDPC flag is 1, deriving the prediction sample of the target sample within the current block by performing the PDPC based on the intra prediction mode (Wang; page 3, section 3, a flag is signaled at CU level to indicate whether PDPC mode is used or not…When the flag is enabled, the first level predictor is combined with the second level one to create the final predictor); however, Wang, Zhao or Leanec do not explicitly disclose obtaining a non-separable secondary transform (NSST) index of the current block through a bitstream; when a value of the NSST index is 1, determining whether the UWP is performed on the current block based on whether the intra prediction mode is an intra prediction mode for the UWP; when a value of the NSST index is 0, determining that the UWP is not performed on the current block and obtaining, through the bitstream, a PDPC flag that indicates whether the PDPC of the current block is performed.
In the same field of endeavor, Seregin discloses obtaining a non-separable secondary transform (NSST) index of the current block through a bitstream (paragraph 0092); when a value of the NSST index is 1, determining whether the UWP is performed on the current block based on whether the intra prediction mode is an intra prediction mode for the UWP (paragraph 0092, video decoder 30 may be configured to use PDPC mode when a particular secondary transform is used (e.g., when the value NSST index equal to 1); wherein PDPC is applied or not based on UW planar either on or off as taught by Leannec on page 1); when a value of the NSST index is 0, determining that the UWP is not performed on the current block (paragraph 0092-0093, video decoder 30 may be configured to use PDPC mode when a particular secondary transform is used (e.g., when the value NSST index equal to 1), and vice versa; wherein PDPC is applied or not based on UW planar either on or off as taught by Leannec on page 1) and obtaining, through the bitstream, a PDPC flag that indicates whether the PDPC of the current block is performed (paragraphs 0060 and 0086).
One of ordinary skill in the art, before the effective filing date of the claimed invention, would have been motivated to combine the elements taught by Wang, Zhao and Leannec with those of Seregin, because all references are drawn to the same field of endeavor, because indeed all references describe weighted intra prediction, and because such a combination represents a mere combination of prior art elements, according to known methods, to yield a predictable result.  

8.	Claims 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. “Unequal Weight Planar Prediction and Constrained PDPC” in view of Zhao et al. (US 2011/0249741) in further view of Leannec et al. “Cross-check of JVET-F0054: Non-EE1: Alternative setting for PDPC mode,” JVET-F0078, in further view of Panusopone et al. (US 2019/0222835) hereinafter “Panusopone”.
As per claim 11, Wang, Zhao and Leannec discloses the method of claim 1, wherein the determining whether the UWP is performed on the current block includes: when a value of the PDPC flag is 1, deriving the prediction sample of the target sample within the current block by performing the PDPC based on the intra prediction mode (Wang; page 3, section 3, a flag is signaled at CU level to indicate whether PDPC mode is used or not…When the flag is enabled, the first level predictor is combined with the second level one to create the final predictor); however, Wang, Zhao or Leannec do not explicitly disclose determining whether the UWP is performed on the current block based on whether a size of the current block is smaller than a specific size; when the size of the current block is smaller than the specific size, determining that the UWP is not performed on the current block and obtaining, through a bitstream, a PDPC flag that indicates whether the PDPC of the current block is performed. 
In the same field of endeavor, Panusopone discloses determining whether the UWP is performed on the current block based on whether a size of the current block is smaller than a specific size; when the size of the current block is smaller than the specific size, determining that the UWP is not performed on the current block and obtaining, through a bitstream, a PDPC flag that indicates whether the PDPC of the current block is performed (paragraph 0123, The type of planar prediction applied may be indicated by signaling in the bitstream. For example, for each of the three steps of unequal weight planar prediction described above, the adaptive approach may be indicated by either explicit, implicit means, or a combination of explicit and implicit means. For example, flag can be used for explicit signaling, while slice type, CU size or number of non-zero quantized coefficient can be used as an implicit indicator);
One of ordinary skill in the art, before the effective filing date of the claimed invention, would have been motivated to combine the elements taught by Wang, Zhao and Leannec with those of Panusopone, because all references are drawn to the same field of endeavor, because indeed all references describe weighted intra prediction, and because such a combination represents a mere combination of prior art elements, according to known methods, to yield a predictable result.  
 As per claim 12, Wang and Zhao discloses the method of claim 1, wherein the determining whether the UWP is performed includes: obtaining, through a bitstream, a residual signal including transform coefficients of the current block (fig. 6, Bits 602, which represent entropy encoded residual CUs as taught in paragraph 0075); and when a value of the PDPC flag is 1, deriving the prediction sample of the target sample within the current block by performing the PDPC based on the intra prediction mode (Wang; page 3, section 3, a flag is signaled at CU level to indicate whether PDPC mode is used or not…When the flag is enabled, the first level predictor is combined with the second level one to create the final predictor);
However, Wang or Zhao do not explicitly disclose determining whether the UWP is performed on the current block based on whether a number of non-zero transform coefficients among transform coefficients of the current block is smaller than a specific number; when the number of non-zero transform coefficients is smaller than the specific number determining that the UWP is not performed on the current block and, obtaining, through the bitstream, a PDPC flag that indicates whether the PDPC of the current block is performed; 
In the same field of endeavor, Panusopone discloses determining whether the UWP is performed on the current block based on whether a number of non-zero transform coefficients among transform coefficients of the current block is smaller than a specific number; when the number of non-zero transform coefficients is smaller than the specific number determining that the UWP is not performed on the current block and, obtaining, through the bitstream, a PDPC flag that indicates whether the PDPC of the current block is performed (paragraph 0123, The type of planar prediction applied may be indicated by signaling in the bitstream. For example, for each of the three steps of unequal weight planar prediction described above, the adaptive approach may be indicated by either explicit, implicit means, or a combination of explicit and implicit means. For example, flag can be used for explicit signaling, while slice type, CU size or number of non-zero quantized coefficient can be used as an implicit indicator);
Wang, Zhao and Panusopone are in the same field of endear.  They teach all the claimed elements; therefore, it would have been obvious for one having skill in the art before the effective filing date of the invention to combine said claimed elements using known techniques to yield predictable results.
 
 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED JEBARI whose telephone number is (571)270-7945.  The examiner can normally be reached on Mon-Fri: 10:00am-10:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chris Kelley can be reached on 571-272-7331.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MOHAMMED JEBARI/
Primary Examiner, Art Unit 2482